DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Barney on 2/08/2022.
The application has been amended as follows: 
In claim 4, line 2:
“wherein the liquid repellent surface” has been deleted and replaced with:
“wherein the surface of the inorganic compound”.

Response to Amendment
The Amendment filed 12/14/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 06-08, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-9 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein a liquid repellent surface is formed on at least the surface of the side wall…having a contact angle with respect to the curable composition being higher than a contact angle of the contact surface, and 
wherein the liquid repellent surface includes at least one type of compound selected from the group consisting of an oxide of an inorganic element, and a nitride of an inorganic element.”
	The closest prior art of record, Umezawa (US 2019/0287794 A1), discloses an imprint mold comprising: a mesa portion (10c in Figure 1A) projecting from a base material (base 10).   The mesa portion includes a contact surface (pattern region 13) configured for contact with a curable composition made of an organic material (60 in Figures 11-13; paragraphs 0041-0043), and a surface of a side wall at which the contact surface projects from the base material (side wall 11).  A liquid repellent surface is formed on the surface of the side wall (liquid repellant region 20) and the liquid repellent surface has a contact angle with respect to the curable composition higher than a contact angle of the contact surface (paragraph 0026, the contact angle…with respect to a resist is larger than the contact angle of a region of the base).  However, while the liquid repellent surface is disclosed to be a fluoride of an inorganic element (paragraphs 0026 and 0034, discloses boron fluoride), Umezawa neither teaches nor suggests 
	Another prior art, Stacey (US 2008/0303187 A1), discloses an imprint mold comprising: a mesa portion (16 in Figures 1-2) projecting from a base material (14), wherein the mesa portion includes a contact surface configured for contact with a curable composition (pattern surface 18).  A surface of a side wall at which the contact surface projects from the base material (sidewall 70 in Figure 3) and a liquid repellent layer is formed on at least the surface of the side wall (90 in Figures 5-6; paragraphs 0029-0030, 0054).  However, similar to Umezawa, Stacey discloses the liquid repellent layer (self-assembled monolayer; e.g. SAM) is a fluorinated monomer (paragraphs 0030-0032).  While Stacey discloses the use of oxides of zirconium, niobium and tantalum (paragraph 0041), said use merely comprises formation of the SAM (paragraph 0040-0041) and not the use as the liquid repellent surface of the imprint mold.  Hence, one of ordinary skill in the art would not look to Stacey to cure the deficiencies of Umezawa.  As disclosed in the current application, a liquid repellant surface consisting of an oxide or nitride of an inorganic element on the mesa sidewall of an imprint mold provides a high resistance to a cleaning step thereafter (paragraphs 0040, 0076 of the instant Specification).
Claims 2-3 and 5-9 are allowable at least for depending on claim 1.
Claim 13 is allowable for requiring:
“…wherein a surface of an inorganic compound is formed on at least the surface of the side wall…having a cleaning resistance to dry cleaning with an oxygen plasma and/or wet cleaning with an oxidative liquid, a contact angle of the surface of the inorganic compound …being higher than a contact angle of the contact surface.”
Meaning the surface of the side wall of the mesa portion containing the inorganic compound is resistant to cleaning with oxygen plasma or an oxidative liquid.
	As discussed above, Umezawa discloses a mesa portion (10c in Figure 1A) projecting from a base material (base 10), including a contact surface (pattern region 13) configured for contact with a curable composition made of an organic material (60 in Figures 11-13; paragraphs 0041-0043), and a surface of a side wall at which the contact surface projects from the base material (side wall 11).  A liquid repellent surface is formed on the surface of the side wall (liquid repellant region 20) and has a contact angle higher than a contact angle of the contact surface (paragraph 0026).  However as discussed above, the liquid repellent surface is disclosed to be a fluoride of an inorganic element (paragraphs 0026 and 0034, discloses boron fluoride) and not an oxide.  As the prior art neither teaches nor suggests the surface being an oxide of an inorganic element,  said surface would neither be resistant to dry cleaning with an oxygen plasma and/or wet cleaning with an oxidative liquid.  As disclosed in the current application, a liquid repellant surface consisting of an oxide or nitride of an inorganic element on the mesa sidewall of an imprint mold provides a high resistance to a cleaning step (paragraphs 0040, 0076 of the instant Specification).  Specifically, this is because an oxide of an inorganic element is a reaction product between an inorganic element and oxygen, and thus inherently has low reactivity (e.g. high resistance) with oxygen plasma or an oxidative liquid. 
Claims 4 and 14 is allowable at least for depending on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/08/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715